IN THE SUPREME COURT OF PENNSYLVANIA
                              WESTERN DISTRICT


 IN RE: 2014 ALLEGHENY COUNTY                 : No. 158 WAL 2018
 INVESTIGATING GRAND JURY                     :
                                              :
                                              : Petition for Allowance of Appeal from
 PETITION OF: WPXI, INC.                      : the Order of the Superior Court


                                        ORDER



PER CURIAM

      AND NOW, this 29th day of August, 2018, the Petition for Allowance of Appeal is

GRANTED. The issues, as stated by petitioner, with the third issue modified slightly, are:


      (1)    Did the Superior Court err in holding that a search warrant, and the
             related order by the Court of Common Pleas that issued the warrant,
             constituted judicial records, but not public judicial records, and
             therefore were not subject to the common law right of access
             established by the Supreme Court in PG Publishing Co. v. Com., 614
A.2d 1106 (Pa. 1992), which held that executed search warrants are
             public judicial records presumptively accessible by the news media
             as representatives of the public − although the warrant was already
             executed upon a public school district official, in a matter of public
             importance and neither the executed warrant nor the order of court
             had been placed under seal− simply because the warrant was
             related to a matter subject to an investigating grand jury?

      (2)    Is it error for the Superior Court to hold that an executed search
             warrant and a related Order of the Court of Common Pleas, which
             have not been placed under seal, are not publicly accessible simply
             because the warrant was related to a matter subject to an
             investigating grant jury, when that holding conflicts with the search
             warrant rules of the Pennsylvania Rules of Criminal Procedure?

      (3)    Does the First Amendment to the United States Constitution provide
             a presumptive right of public access to an executed search warrant
             and related order by the Court of Common Pleas in a matter of public
             importance, when neither the executed warrant nor the order of court
      had been placed under seal, and the warrant was related to a matter
      subject to an investigating grand jury?

(4)   Was it error, under the First Amendment to the United States
      Constitution, the Pennsylvania Constitution, and common law
      principles governing the right of access to public judicial records, for
      the Court of Common Pleas to expressly refuse to make case-
      specific findings openly on the record as to any compelling
      governmental interests or public and private interests that would
      outweigh the right of access, when the Court of Common Pleas
      denied the news media access to an executed search warrant and
      related order by the issuing court, neither of which were under seal,
      in a matter of public importance?




                           [158 WAL 2018] - 2